DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
With regard to the independent claims, the applicant alleges that the combination of Fujishiro (US 2020/0187245 A1) in view of Tsai et al. (US 2018/0270869 A1) does not disclose:
in a random access procedure initiated by the transmission of the preamble for EDT in a cast that an uplink (UL) grant provided in the received RAR is not for EDT:
flushing a msg3 buffer;
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity; and
storing the MAC PDU in the msg3 buffer.
The office respectfully disagrees.
The office relied on each of the above disclosures to teach the claimed subject matter. For example, Fujishiro is directed to a method for performing Small Data Transmission using Early Data transmission in a Random Access procedure (par.[0004 
Flushing a MSG3 buffer and that Tsai does not follow, or rather, is not aligned with current specification for restarting random access. However, this is incorrect. Tsai incorporates the disclosure of 3GPP TS 36.321 which provides a general description of the random access procedure, see par.[0150]. Par.[0195] the random access procedure discloses flushing a MSG3 buffer and par.[0271] describes when the transmission is not being made for CCCH logical channel, obtaining the MAC PDU to transmit from the “Multiplexing and Assembly” entity and store it in the MSG3 buffer. The applicant alleges that applicants initial random access is not cancelled, however, flushing a MSG3 buffer initializes the beginning of a random access procedure, see par.[0194 – 0195] which explicitly recites, in part, “The Random Access procedure shall be performed as follows: Flushing the MSG3 buffer. Also Fujishiro, which explicitly recites that its own disclosure is aligned with the current specification also discloses that random access is started with the flushing of the MSG3 buffer.  Thus, the disclosures of Fujishiro and Tsai substantially disclose each and every limitation of the claims, and therefore, the claims stand rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245 A1) with priority to 62/587,402, in view of Tsai et al. (US 2018/0270869 A1).
Regarding claim 1, Fujishiro discloses a method performed by user equipment, the method comprising:

receiving a random access response (RAR) (par.[0007] discloses that the base station can transmit a MSG2 e.g. an uplink grant for legacy, EDT, or both, fig.7); and
in a random access procedure initiated by the transmission of the preamble for EDT (fig.8 S102 – S103 and par.[0105] discloses that the UE selects a PRACH resource (e.g. PRACH preamble) wherein the UE is requesting EDT) in a case that an uplink (UL) grant provided in the received RAR is not for EDT (par.[0509] which recites, in part, “For CP during the UL EDT procedure, if the UE receives a grant in which data does not fit, the UE does not send the data in Msg3.” And par.[0549] EDT Failure Cases, and par.[0550] UL Grant Failure, wherein par.[0551] describes a scenario in which the UE receives a grant where in which the data that needs to be transmitted does not fit, the UE does not send a MSG3, or wherein the UE receives a Legacy UL grant in a MSG2. Par.[0553] describes what should UE do when UL grant is not the size the UE requested. Par.[0555] describes the UE may retry the EDT procedure (i.e. start over from MSG1). Par.[0478] describes a retransmission scheme, e.g. wherein the UE restarts the random access procedure, wherein the UE starts from MSG1. Par.[0482] further describes the steps that occur when the UE restarts from MSG1, which includes a flushing of MSG3 buffer. Par.[0482] teaches that the flushing of a MSG3 buffer is aligned with the current specification):

While the disclosure of Fujishiro substantially discloses the claimed invention, and Fujishiro also teaches that a MSG3 is transmitted over a Common Control Channel (CCCH) par.[0473] which recites, in part, “The current Msg3 conveys either RRC Connection Request or RRC Connection Resume Request, over CCCH logical channel, which are eventually mapped to PUSCH through UL-SCH,….” it does not disclose the steps of:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity; and
storing the MAC PDU in the MSG3 buffer.
Therefore, the problem to be solved is what to do when MSG3 is not sent over CCCH.
In an analogous art, directed to the same field of endeavor, the disclosure of Tsai teaches:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity (par.[0271] teaches that if the transmission is not being made for CCCH logical channel obtaining from the “Multiplexing and Assembly Entity” the MAC PDU); and
storing the MAC PDU in the MSG3 buffer (par.[0271] teaches that the MAC PDU is retrieved from the “Multiplexing and Assembly Entity” and stored in the MSG3 buffer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the Early Data Transmission methods as discussed in Fujishiro which discloses a fallback for when MSG2 grant does allow for 


Regarding claim 10, Fujishiro discloses a User Equipment, comprising:
a processor; and 
a memory, communicatively coupled to the processor, the memory having instructions stored thereon, wherein 
the instructions, when run by the processor, cause the user equipment to:
performing transmission of a preamble for early data transmission (EDT) on a physical random access channel resource configured for EDT (par.[0005] discloses the UE selecting a preamble among a plurality/group of preambles, which indicates the use of Early Data Transmission (EDT), after the UE determines that it would like to perform EDT, fig.7 and fig.8);
receiving a random access response (RAR) (par.[0007] discloses that the base station can transmit a MSG2 e.g. an uplink grant for legacy, EDT, or both, fig.7); and
in a random access procedure initiated by the transmission of the preamble for EDT (fig.8 S102 – S103 and par.[0105] discloses that the UE selects a PRACH 
flushing a MSG3 buffer (par.[0555] and par.[0482] describes flushing the MSG3 buffer and restarting random access).
While the disclosure of Fujishiro substantially discloses the claimed invention, and Fujishiro also teaches that a MSG3 is transmitted over a Common Control Channel (CCCH) par.[0473] which recites, in part, “The current Msg3 conveys either RRC Connection Request or RRC Connection Resume Request, over CCCH logical channel, which are eventually mapped to PUSCH through UL-SCH,….” it does not disclose the steps of:

storing the MAC PDU in the MSG3 buffer.
Therefore, the problem to be solved is what to do when MSG3 is not sent over CCCH.
In an analogous art, directed to the same field of endeavor, the disclosure of Tsai teaches:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity (par.[0271] teaches that if the transmission is not being made for CCCH logical channel obtaining from the “Multiplexing and Assembly Entity” the MAC PDU); and
storing the MAC PDU in the MSG3 buffer (par.[0271] teaches that the MAC PDU is retrieved from the “Multiplexing and Assembly Entity” and stored in the MSG3 buffer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the Early Data Transmission methods as discussed in Fujishiro which discloses a fallback for when MSG2 grant does allow for EDT, thus not allowing for the MSG3 to be transmitted on the CCCH, with the method for flushing and storing in a MSG3 buffer when MSG3 is not transmitted on CCCH. The motivation/suggestion would have been because the technique for flushing and MSG3 buffer and storing a MAC PDU was already proposed in 3GPP at the time of the filing of the instant application, thus the skilled person would look to the disclosure of Tsai which incorporates a plurality of 3GPP technical specifications therein to arrive at the claimed subject matter.
Regarding claim 11, Fujishiro discloses a method performed by a base station, the method comprising:
receiving, from a user equipment, a preamble for early data transmission (EDT) on a physical random access channel resource configured for EDT (par.[0005] discloses the UE selecting a preamble among a plurality of preambles, which indicates the use of Early Data Transmission (EDT), after the UE determines that it would like to perform EDT, fig.7); and 
transmitting, to the user equipment, a random access response (RAR) (par.[0007] discloses that the base station can transmit a MSG2 e.g. an uplink grant for legacy, EDT, or both, fig.7) including an uplink grant which is not for EDT, thereby causing the user equipment to, in a random access procedure initiated by transmission of the preamble for EDT:
 flush a MSG3 buffer (par.[0549] EDT Failure Cases, and par.[0550] UL Grant Failure, wherein par.[0551] describes a scenario in which the UE receives a grant where in which the data that needs to be transmitted does not fit, the UE does not send a MSG3, or wherein the UE receives a Legacy UL grant in a MSG2. Par.[0553] describes what should UE do when UL grant is not the size the UE requested. Par.[0555] describes the UE may retry the EDT procedure (i.e. start over from MSG1). Par.[0478] describes a retransmission scheme, e.g. wherein the UE restarts the random access procedure, wherein the UE starts from MSG1. Par.[0482] further describes the steps that occur when the UE restarts from MSG1, which includes a flushing of MSG3 buffer. Par.[0482] teaches that the flushing of a MSG3 buffer is aligned with the current specification). 

While the disclosure of Fujishiro substantially discloses the claimed invention, and Fujishiro also teaches that a MSG3 is transmitted over a Common Control Channel (CCCH) par.[0473] which recites, in part, “The current Msg3 conveys either RRC Connection Request or RRC Connection Resume Request, over CCCH logical channel, which are eventually mapped to PUSCH through UL-SCH,….” it does not disclose the steps of:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity; and
storing the MAC PDU in the MSG3 buffer.
Therefore, the problem to be solved is what to do when MSG3 is not sent over CCCH.
In an analogous art, directed to the same field of endeavor, the disclosure of Tsai teaches:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity (par.[0271] teaches that if the transmission is not being made for CCCH logical channel obtaining from the “Multiplexing and Assembly Entity” the MAC PDU); and
storing the MAC PDU in the MSG3 buffer (par.[0271] teaches that the MAC PDU is retrieved from the “Multiplexing and Assembly Entity” and stored in the MSG3 buffer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the Early Data Transmission methods as discussed in Fujishiro which discloses a fallback for when MSG2 grant does allow for EDT, thus not allowing for the MSG3 to be transmitted on the CCCH, with the method 

Regarding claim 12, Fujishiro discloses a base station, comprising:
a processor; and
a memory, communicatively coupled to the processor, the memory having instructions stored thereon, wherein the instructions, when run by the processor, cause the base station to:
receiving, from a user equipment, a preamble for early data transmission (EDT) on a physical random access channel resource configured for EDT (par.[0005] discloses the UE selecting a preamble among a plurality of preambles, which indicates the use of Early Data Transmission (EDT), after the UE determines that it would like to perform EDT, fig.7); and 
transmitting, to the user equipment, a random access response (RAR) (par.[0007] discloses that the base station can transmit a MSG2 e.g. an uplink grant for legacy, EDT, or both, fig.7) including an uplink grant which is not for EDT, thereby causing the user equipment to, in a random access procedure initiated by transmission of the preamble for EDT:


While the disclosure of Fujishiro substantially discloses the claimed invention, and Fujishiro also teaches that a MSG3 is transmitted over a Common Control Channel (CCCH) par.[0473] which recites, in part, “The current Msg3 conveys either RRC Connection Request or RRC Connection Resume Request, over CCCH logical channel, which are eventually mapped to PUSCH through UL-SCH,….” it does not disclose the steps of:
acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity; and
storing the MAC PDU in the MSG3 buffer.
Therefore, the problem to be solved is what to do when MSG3 is not sent over CCCH.

acquiring a MAC PDU to be transmitted from a multiplexing and assembly entity (par.[0271] teaches that if the transmission is not being made for CCCH logical channel obtaining from the “Multiplexing and Assembly Entity” the MAC PDU); and
storing the MAC PDU in the MSG3 buffer (par.[0271] teaches that the MAC PDU is retrieved from the “Multiplexing and Assembly Entity” and stored in the MSG3 buffer).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the Early Data Transmission methods as discussed in Fujishiro which discloses a fallback for when MSG2 grant does allow for EDT, thus not allowing for the MSG3 to be transmitted on the CCCH, with the method for flushing and storing in a MSG3 buffer when MSG3 is not transmitted on CCCH. The motivation/suggestion would have been because the technique for flushing and MSG3 buffer and storing a MAC PDU was already proposed in 3GPP at the time of the filing of the instant application, thus the skilled person would look to the disclosure of Tsai which incorporates a plurality of 3GPP technical specifications therein to arrive at the claimed subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2012/0051297 A1) “MAC PDU Signaling and Operating Methods for Access Class Barring and Back-Off Control for Large-Scale Radio Access Network” 
Lee et al. (US 11,026,123 B2) “Method and Device for Configuring Signaling Category for Access Control Mechanism in Wireless Communication System”
Pelletier et al. (US 2010/0296467 A1) “Method and Apparatus for Random Access in Multi-Carrier Wireless Communications”
Lee et al. (US 2020/0068442 A1) “Method and Apparatus for Performing EDT”
Lee et al. (US 10,764,787 B2) “Method and Apparatus for Performing EDT”
Park et al. (US 2020/0288509 A1) “Method for Performing Early Data Transmission in a Random Access Procedure in Wireless Communications System and Apparatus Therefor”	
Tirronen et al. (US 2020/0383134 A1) “Method for Allocating Resource Grant”
Koskinen et al. (US 2020/0374934 A1) “Early Data Transmission”
Hoglund et al. (WO 2019/082122 A1) “Method and System for Enabling and Disabling Early Data Transmission”
Phuyal et al. (US 2018/0324854 A1) “Uplink Small Data Transmission for Enhanced Machine-Type-Communication (EMTC) and Internet of Things (IOT) Communications”
Phuyal et al. (US 2018/0324869 A1) “Uplink Early Data Transmission”
Tirronen et al. (WO 2018/185654 A1) “Transmission of Early Data in Message 3 (MSG3) via a Dual Grant”
Babaei et al. (US 10,681,738 B2) “Random Access in a Wireless Device and Wireless Network” (discloses flushing MSG3 buffer for random access)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411